97 F.3d 1450
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Larry MAYS, Defendant-Appellant.
No. 95-5863.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 5, 1996.Decided Sept. 17, 1996.

Jane Charnock, CHARNOCK & CHARNOCK, Charleston, West Virginia, for Appellant.  Rebecca A. Betts, United States Attorney, John C. Parr, Assistant United States Attorney, Charleston, West Virginia, for Appellee.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Larry Mays pled guilty to four counts of distributing cocaine base in violation of 21 U.S.C.A. § 841 (West 1981 & Supp.1996), and was sentenced to a term of 78 months imprisonment.  Mays's only contention in this appeal is that the sentencing court erred by refusing to reduce his offense level based on acceptance of responsibility because of his continued drug use while on pretrial release.  See United States Sentencing Commission, Guidelines Manual § 3E1.1(a) (Nov.1994).  It is undisputed that Mays submitted seven positive urine screens for marijuana, one of which was also positive for cocaine use, during a period of approximately two months while he was on pretrial release.


2
We find that the district court properly denied a reduction for acceptance of responsibility under § 3E1.1 based on Mays's continued drug use following his arrest and prior to sentencing.   See United States v. Underwood, 970 F.2d 1336, 1338-39 (4th Cir.1994).  Moreover, Mays cites no authority for his position that his continued drug use should be excused because of his addiction to drugs, and we find such position lacking in merit.  Accordingly, the order of the district court is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.